DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toimi Teelahti on 9/21/2021.
The application has been amended as follows: 

12. (Currently amended) The method according claim 1, wherein the final grating material has an index of refraction which is at least 10 %

16. (New) The method according to claim 1, wherein the final grating material has an index of refraction which is 10 – 30 % higher than the index of refraction of the second substrate. 


Allowable Subject Matter
Claims 1-16 are allowed.

In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The best prior art, D1 (US 20100240840 A1) teaches a method of manufacturing a diffractive grating (¶51 and Fig. 5), comprising - providing a first substrate (mold 9), - manufacturing onto the first substrate a first surface profile using temporary grating 5material, - covering the first surface profile entirely by a layer of final grating material (resin 10 as in Fig. 5), - bonding a second substrate (11) onto the layer of final grating material (10), - removing the first substrate (Fig. 5, last step).
D1 does not explicitly show manufacturing onto the first substrate a first surface profile using temporary grating 5material or removing the temporary grating material for producing on the final grating material 10a second surface profile which is a negative of the first surface profile
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 2-16, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872